Title: From Benjamin Franklin to John Jay, 7 April 1780
From: Franklin, Benjamin
To: Jay, John


Dear Sir,
Passy, April 7th. 1780.
I have been sometime in Suspense about Writing to you, not knowing whether you were at Cadiz or Madrid. But being inform’d a few Days since that you had set out for the latter, I now acknowledge the receipt of your several Favours of Sept. 26. from Philadelphia. Decr 27. from Martinique, Jan 26th. & 28th and March 3d from Cadiz.
The Account you give of the prudent & pleasing Conduct of M. Gerard, agrees perfectly with my Opinion of him. I communicated it to his Brother, who is Secretary to the Council of State.
Your Bill drawn in favour of Mr. Bingham for Livres 3379.8.0. came to hand and was immediately accepted.
In a former Letter which I hope you have by this time received, I acquainted you that your Bill drawn at Cadiz for 4079 Livs Tournois, had been presented and accepted; and tho’ payable at only sixty Days from the Date, I order’d it, as you requested, to be paid immediately.
I thank you for the Communication of the Letters you had written to the Ministers. They are extreamly well drawn. I shall be glad to see also, if you think proper, the Answers you received. In my next I shall in return give you some Account of a Secret Negociation I am engag’d in with Denmark, on occasion of their delivering up 3 Prizes to the English that had been taken by the Alliance.
The Reports you tell me prevail at Cadiz that the Loan Office Bills payable in France have not been duly honour’d, are wicked Falshoods. Not one of them duly endors’d by the original Proprietor was ever refused by me or the Payment delayd a Moment. And the few not so indorsed have been also paid on the Guarrantee of the Presenter or some Person of known Credit. No Reason what ever has been given for refusing Payment of a Bill, except this very good One, that either the 1st, 2d, 3d or 4th of the same Set had been already paid. The Pretence that it was necessary for the whole Set to arrive before the Money could be paid, is too absurd and ridiculous for anyone to make use of who knows any thing of the Nature of Bills of Exchange. The unexpected large Drafts made upon me by Congress and others, exclusive of these from the Loan Office, have indeed sometimes embarrass’d me not a little, and put me to Difficulties; but I have overcome those Difficulties, so as never to have been obliged to make the smallest Excuse, or desire the least Delay of Payment from any Presenter of such Bills. Those Reports must therefore have been invented by Enemies to our Country, or by Persons who proposed an Advantage to themselves by purchasing them at an under Rate. Inclosed I send you a Certificate of our Banker in Refutation of those Calumnies.
The Letters you mention having for me, if they were not those brought to me by Mr Gerard, you will be so good as to send me by Post. As to the Packets, please to open them, and if they contain only Newspapers, retain them ’till you have an Opportunity by some private Hand, as the Postage (they being old) will exceed their Value.
Your Bill for 4564. Livrs 18 s. 10 d. has been presented and accepted and will be duly paid. I hope you are before this time acquainted with the Credit I long since lodg’d for you at Madrid, with M. le Marquis d’Yranda, for 1000 Louis, which will make the Trouble of drawing on me unnecessary; I hope also you will be able to obtain some Aids of Money from that Court for the Congress, to be sent out in the Goods I have been obliged to omit for want of Money. If that should be the Case I will send you Copies of the Invoices.
This Court is hearty and steady in our favour. A considerable Armament is going out, from which we have reason to hope great Advantages in the ensuing Campaign.

I wish to hear of your safe Arrival at Madrid. Be pleased to make my Respects acceptable to Mrs Jay, and believe me to be with the sincerest Esteem & Respect Dear Sir, Your most obedient & most humble Servant.
B Franklin
His Exy J. Jay Esqre. 
Addressed: A son Excellence / M. Jean Jay / Ministre Plenipotentiaire / des Etats Unis de l’Amerique / à Madrid
Endorsed: Doctr. Franklin 7th. Ap. 1780
